EXHIBIT 10.5


WAIVER

        This WAIVER is made and entered into as of June 13, 2006, by and between
TREND MINING COMPANY, a Delaware corporation (the “Company”), and the holders
identified on the signature page hereto (each a “Holder” and collectively the
“Holders”). Capitalized terms used but not defined herein will have the meanings
assigned to them in the Subscription Agreement (as defined below).

        WHEREAS, the Company and the Holders entered into a Subscription
Agreement dated as of January 27, 2005 (the “Subscription Agreement”), amended
on July 28, 2005 (the “Amendment”);

        WHEREAS, certain Holders entered into a Modification and Amendment
Agreement dated February 17, 2006 and a Termination Agreement dated April 30,
2006 (the “Modification and Termination”; and

        WHEREAS, the Company issued to each Holder a Note (the “Note”) and a
Warrant (the “Warrant”) pursuant to the Subscription Agreement; and

        WHEREAS, the Company intends to sell:

              (1)        Up to One Million Twenty-Five Thousand Dollars
($1,025,000) of principal amount of promissory notes of the Company convertible
into shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”) at a conversion price of $0.10 per share;


1



--------------------------------------------------------------------------------

              (2)        Four Million One Hundred Thousand (4,100,000) Class A
warrants, exercisable for shares of Common Stock at $0.17 per share; and


              (3)        Five Million One Hundred Twenty-Five Thousand
(5,125,000) Class B warrants, exercisable for shares of Common Stock at $0.25
per share (the “Proposed Sale”).


        WHEREAS, in connection with the contemplated Proposed Sale, under the
Subscription Agreement and the Amendment:

(i)  

each Holder possesses a right of first refusal and a right to 7 business days
prior written notice with respect to the Proposed Sale pursuant to Section 12(a)
of the Subscription Agreement and Section 6 of the Amendment; and


2



--------------------------------------------------------------------------------

(ii)  

the Company is prohibited from issuing any equity without the prior written
consent of each Holder under Section 12(b) of the Subscription Agreement and
Section 6 of the Amendment.


        WHEREAS, the Holder wishes to waive such right of first refusal under
Section 12(a) and consent to the issuance of common stock and equity by the
Company in connection with the Proposed Sale only in connection with Section
12(b); and

        NOW, THEREFORE, the Company and the Holders hereby agree as follows:

        SECTION 1. Acknowledgment, Waiver and Consent. The Holders hereby
acknowledge receipt of notice of the Proposed Sale in satisfaction of Sections
12(a) of the Subscription Agreement and Section 6 of the Amendment and waives
the rights granted to it therein; and the Holder hereby consents to the issuance
of promissory notes convertible into and warrants exercisable for shares of
Common Stock, also deemed equity, by the Company under the terms of the Proposed
Sale in accordance with Section 12(b).

        SECTION 2. [Omitted.]

        SECTION 3. Miscellaneous.

              (a)        Amendments. This Agreement and any term hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of such change, waiver, discharge
or termination is sought.

              (b)        Counterparts. This Waiver may be executed in
counterparts, each of which shall be deemed an original but all of which shall
together constitute one and the same instrument.

              (c)        Governing Law. This Waiver will be governed by and
interpreted in accordance with the laws of the State of Delaware without giving
effect to the rules governing the conflicts of law.

              (d)        Headings. The headings in this Warrant are for purposes
of reference only, and will not limit or otherwise affect any of the terms
hereof.

              (e)        Severability. The invalidity or unenforceability of any
provision hereof will in no way affect the validity or enforceability of any
other provision.

3



        IN WITNESS WHEREOF, the Company and the Holder have caused this Waiver
to be executed as of the date first written above.

  TREND MINING COMPANY  

By:    /s/ Thomas A. Loucks                                       Name:  Thomas
A. Loucks
Title:    President and Chief Executive Officer

Holders
LONGVIEW EQUITY FUND, LP  

By:    /s/ Wayne H. Coleson                                       Name:  Wayne
H. Coleson Title:    Investment Advisor
LONGVIEW FUND, LP  

By:    /s/  S. Michael Rudolph                                     Name:  S.
Michael Rudolph Title:    Investment Advisor

LONGVIEW INTERNATIONAL EQUITY FUND, LP  

By:    /s/ Wayne H. Coleson                                     Name:   Wayne H.
Coleson Title:    Investment Advisor

CAMDEN INTERNATIONAL  

By:     Anna Marie Lowe                                     Name:  Anna Marie
Lowe   Title:    Director

4



--------------------------------------------------------------------------------


WAIVER

        This WAIVER is made and entered into as of June 13, 2006, by and between
TREND MINING COMPANY, a Delaware corporation (the “Company”), and Howard Schraub
(the “Holder”). Capitalized terms used but not defined herein will have the
meanings assigned to them in the Subscription Agreement (as defined below).

        WHEREAS, the Company and the Holder entered into a Subscription
Agreement dated as of March 22, 2005 (the “Subscription Agreement”);

        WHEREAS, the Company issued to the Holder a Note (the “Note”), a Class A
Warrant, and Class B Warrant (together, the “Warrants”) pursuant to the
Subscription Agreement; and

        WHEREAS, the Company intends to sell:

    (1)        Up to One Million Twenty-Five Thousand Dollars ($1,025,000) of
principal amount of promissory notes of the Company convertible into shares of
the Company’s common stock, par value $0.01 per share (the “Common Stock”) at a
conversion price of $0.10 per share;


    (2)        Four Million One Hundred Thousand (4,100,000) Class A warrants,
exercisable for shares of Common Stock at $0.17 per share; and


    (3)        Five Million One Hundred Twenty-Five Thousand (5,125,000) Class B
warrants, exercisable for shares of Common Stock at $0.25 per share.


      (the “Proposed Sale”)

        WHEREAS, in connection with the contemplated Proposed Sale, under the
Subscription Agreement and the Amendment:

(iii)  

the Holder possesses a right of first refusal and a right to 7 business days
prior written notice with respect to the Proposed Sale pursuant to Section 12(a)
of the Subscription Agreement; and


(iv)  

the Company is prohibited from issuing any equity without the prior written
consent of the Holder under Section 12(b) of the Subscription Agreement.


;and

        WHEREAS, the Holder wishes to waive such right of first refusal under
Section 12(a) of the Subscription Agreement and consent to the issuance of
common stock and equity by the Company in connection with the Proposed Sale
pursuant to Section 12(b) of the Subscription Agreement.

5



--------------------------------------------------------------------------------

        NOW, THEREFORE, the Company and the Holders hereby agree as follows:

        SECTION 1. Acknowledgment, Waiver and Consent. The Holder hereby
acknowledges receipt of notice of the Proposed Sale in satisfaction of Section
12(a) of the Subscription Agreement and waives the rights granted to it therein;
and the Holder hereby consents to the issuance of promissory notes convertible
into and warrants exercisable for shares of Common Stock, also deemed equity, by
the Company under the terms of the Proposed Sale in accordance with Section
12(b) of the Subscription Agreement.

        SECTION 2. [Omitted.]

        SECTION 3. Miscellaneous.

              (a)        Amendments. This Agreement and any term hereof may be
changed, waived, discharged, or terminated only by an instrument in writing
signed by the party against which enforcement of such change, waiver, discharge,
or termination is sought.

              (b)        Counterparts. This Waiver may be executed in
counterparts, each of which shall be deemed an original but all of which shall
together constitute one and the same instrument.

              (c)        Governing Law. This Waiver will be governed by and
interpreted in accordance with the laws of the State of Delaware without giving
effect to the rules governing the conflicts of law.

              (d)        Headings. The headings in this Warrant are for purposes
of reference only, and will not limit or otherwise affect any of the terms
hereof.

              (e)        Severability. The invalidity or unenforceability of any
provision hereof will in no way affect the validity or enforceability of any
other provision.

6



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company and the Holder have caused this Waiver
to be executed as of the date first written above.

  TREND MINING COMPANY  

By:                                                              Name:  Thomas
A. Loucks
Title:    President and Chief Executive Officer

Holder  

                                                                Howard Schraub

7